MEMORANDUM**
Robert Grana appeals his conviction, pursuant to guilty plea, and sentence for mail fraud in violation of 18 U.S.C. § 1341. Grana’s attorney has filed a motion to withdraw and a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Grana did not file a pro se supplemental brief.
In the plea agreement, Grana waived his right to appeal his conviction and sentence if he was sentenced pursuant to the terms of the written plea agreement. Having independently reviewed the record, we are satisfied that the plea agreement, including the waiver of the right to appeal, was entered knowingly and voluntarily. United States v. Aguilar-Muniz, 156 F.3d 974, 976 (9th Cir.1998). We therefore enforce the waiver, grant the motion to withdraw, and dismiss the appeal.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.